DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed September 10, 2021 is a substantial duplicate of the IDS filed July 28, 2021 with the exception of citing one less reference.  It has therefore been crossed through since the reference cited thereon have already been considered in the earlier filed IDS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama (U.S. Publication No. 2011/0310487). Nagahama teaches an optical body comprising: a first optical layer 4 which has a surface having a convex profile in which a plurality of one-directionally extending elongated convex portions are one-dimensionally aligned in one direction (abstract and fig. 1); an inorganic layer 3 (paragraph 100 describes 3 as multilayer film, paragraphs 102-105 teach the multilayer film is inorganic) disposed on the surface of the first optical layer on a side having the convex profile (figs. 1A, 1B) and a second optical layer 5 disposed on a side of the inorganic layer so that the convex profile is embedded (see figs. 1A, 1B); wherein the convex profile meets at least one of the following (1) to (4): (1) a height varies in an extending direction in each of the elongated convex portions, (2) a ridge portion meanders .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Padiyath (U.S. Publication No. 2008/0291541) teaches varying the height of prism structures of a glazing attachment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852